Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-8, 11, 13-14, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Adderly et al (US 20150178062A1 hereinafter “Adderly” in view of Jensen et al (US20070294695A1) hereinafter “Jensen”.
As per claim 1, Adderly discloses a method for seamlessly migrating from an existing software to a new software, the method comprising: 
receiving a command to migrate from the existing software to the new software on at least one computing device:
[[0018] Developers may update the application, for example to provide additional or changed functionality, and may also update the original shipping workflows for the computer application at 135. These updated original workflows ship to the client along with the updated version of the computer application for installation in the client environment, and these updated workflows along with the application updates provide updated functionality”;

 wherein the existing software and the new software share a plurality of features:
[0015] During a typical computer application update installation, existing customizations and configurations must be analyzed not only to determine how the customized functionality differs from the original functionality of the currently installed version of the computer application, but also to determine how much, if any, of the customized functionality is provided in the updated version of the computer application”;

identifying settings from the existing software to migrate:
[0025]” At start 305, a comparison tool retrieves original workflow metadata associated with an original version of the computer application from a metadata store at 310,
[0026] At 325, the comparison tool retrieves customized workflow metadata associated with the original version of the computer application from a metadata store, and compares the retrieved original and customized metadata to determine what customized functionality exists in the customized workflow at 330”;

 converting, based on an internal database with metadata information about the new software, the settings in the existing software to corresponding settings in the new software:
[0024]” In some embodiments, comparison tool 230 may produce a report 260 for use in creating a merged workflow 270. Such a report 260 may document, for example, which customized workflow steps should be retained and migrated into merged workflow 270, and which customized workflow steps are no longer required when coupled with the updated version of the computer application. In some embodiments, comparison tool 230 may automatically modify analyzed workflows or workflow steps for use in merged workflow 270. In some embodiments, comparison tool 230 may automatically generate merged workflow 270.”
 
and executing the sequence of tasks by installing the new software, implementing the corresponding settings, and removing the existing software:
[0016] “An example method 100 for installing an updated version of a computer application in a client environment with automated update analysis is illustrated in FIG. 1.”

But not explicitly:

responsive to receiving the command: retrieving usage activity information of the existing software from the at least one computing device; 
determining, based on the usage activity information, a migration plan indicative of a sequence of tasks for installing the new software and removing the existing software such that a quality of service associated with accessing the plurality of features on the at least one computing device does not decrease to less than a threshold quality of service; 
Jensen discloses 
responsive to receiving the command: retrieving usage activity information of the existing software from the at least one computing device; 
[0042]” In step 306, a determination is made, for each of the micro-jobs, as to whether utilization of one or more resources of the computer system to be used by the particular micro-job satisfies one or more idleness criteria. Thus, the micro-jobs are only executed at times when the resources of the computer system needed by the micro-jobs are sufficiently idle. The idleness criteria is based on resource thresholds, in one embodiment.

determining, based on the usage activity information, a migration plan indicative of a sequence of tasks for installing the new software and removing the existing software such that a quality of service associated with accessing the plurality of features on the at least one computing device does not decrease to less than a threshold quality of service:
[0029] “Keeping the micro-jobs 125 small allows the MJS-enabled application 115 to use only a small amount of computer resources at one time. Thus, execution of a micro-job 125 consumes a sufficiently small amount of resources so as to not significantly impact performance of other applications in the computer system, in accordance with one embodiment of the present invention. As examples, the MJS-enabled applications 115(1)-115(n) may perform maintenance such as backup, indexing, software updates, virus and malware scans, and defragmentation. However, the MJS-enabled applications 115(1)-115(n) may also be software other than maintenance.”
[0041]” In step 304, the computing job is divided into micro-jobs. The micro-jobs are of a size such that execution of the micro-jobs utilizes a sufficiently small amount of resources so as to not significantly impact performance of other jobs in the computer system, in accordance with an embodiment of the present invention.

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Jensen into teachings of Adderly to allow one or more jobs to execute in a computer system without significantly impacting other jobs or applications. The technique should not consume a user's time in scheduling the job nor should it negatively impact the user's interaction with the computer system when the job is running. [Jensen 0005].

  

As per claim 3, the rejection of claim 1 is incorporated and furthermore Adderly does not explicitly disclose:
 wherein the existing software and the new software are anti- virus software, wherein identifying the settings from the existing software to migrate further comprises: 20035898-00268 identifying at least one of: (1) an anti-virus scanning schedule, (2) actions to perform for each type of virus and malware, (3) exception directories that do not need to be scanned, (4) authorized users.
  Jensen discloses:
wherein the existing software and the new software are anti- virus software, wherein identifying the settings from the existing software to migrate further comprises: 20035898-00268 identifying at least one of: (1) an anti-virus scanning schedule, (2) actions to perform for each type of virus and malware, (3) exception directories that do not need to be scanned, (4) authorized users.
[0029] “As examples, the MJS-enabled applications 115(1)-115(n) may perform maintenance such as backup, indexing, software updates, virus and malware scans, and defragmentation. However, the MJS-enabled applications 115(1)-115(n) may also be software other than maintenance.
[0030] The micro-job scheduler (MJS) 110 determines when micro-jobs 125 can be executed. In this embodiment, the MJS 110 has an application program interface (API) 130 to allow a particular MJS-enabled application (e.g., 115(1)) to request that one or more micro-jobs 125 be allowed to execute”;
Examiner interpretation: as the application 115 or 125 can scan for viruses and malware it is inherently an antivirus software. (patent 6035423)

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Jensen into teachings of Adderly to allow one or more jobs to execute in a computer system without significantly impacting other jobs or applications. The technique should not consume a user's time in scheduling the job nor should it negatively impact the user's interaction with the computer system when the job is running. [Jensen 0005].

As per claim 4, the rejection of claim 1 is incorporated and furthermore Adderly discloses:
wherein executing the sequence of tasks comprises: identifying a feature of the existing software, wherein the feature is in the plurality of features:
[0026] “Each step in the customized workflow may then be selected at 335 and evaluated at 340 to determine whether the customized workflow step should be retained, retained and modified, or eliminated to preserve the customized functionality in a merged workflow associated with the updated version of the computer application.
Examiner interpretation:
Steps in workflow are feature and functionality setting. And workflow includes a set of steps.
 
 installing files of the new software associated with the feature; applying a setting of the corresponding settings to the installed files:
[0018]” These updated original workflows ship to the client along with the updated version of the computer application for installation in the client environment, and these updated workflows along with the application updates provide updated functionality. “

 such that the feature is accessible on the new software;”
[0027] The comparison tool selects a first workflow step in the customized workflow at 335 in preparation for determining whether the selected step should be retained, modified, or eliminated. Whether the functionality provided by the selected workflow step is provided in the updated original workflow in conjunction with the updated version of the computer application is determined at 340”;

 forwarding requests to access the feature received at the at least one computing device to the new software:
[0018] “These updated original workflows ship to the client along with the updated version of the computer application for installation in the client environment, and these updated workflows along with the application updates provide updated functionality”;

Examiner interpretation: updated functionality is only provided by the updated version not the original version. (access updated version to access new functionalities).

 and removing files of the existing software associated with the feature:
[0027] “If the functionality is provided in the updated version at 340, then the selected workflow step is no longer needed at 345”;


As per claim 7, the rejection of claim 1 is incorporated and furthermore Adderly discloses:
wherein identifying the settings of the existing software, further comprises identifying at least one setting manually adjusted by a user of the existing software of the at least one computing device:
[0027] “Depending on the specific customized functionality provided by the selected step, the selected step may require insertion into the updated original workflow, or a step in the updated original workflow may require modification to provide the customized functionality. Additions and modification to the updated original workflow result in a merged workflow providing the updated functionality while preserving the customized functionality.”
[0028] “Analysis results may also include actual workflow modifications, along with a report showing what was modified and whether additional manual modifications may be required.”
  
As per claim 8, the rejection of claim 1 is incorporated and furthermore Adderly discloses:
wherein identifying the settings of the existing software, further comprises identifying at least one setting for migration in response to determining that the at least one setting has been unchanged by a user of the existing software for more than a threshold period of time:
[0027] The comparison tool selects a first workflow step in the customized workflow at 335 in preparation for determining whether the selected step should be retained, modified, or eliminated. Whether the functionality provided by the selected workflow step is provided in the updated original workflow in conjunction with the updated version of the computer application is determined at 340. If the functionality is provided in the updated version at 340, then the selected workflow step is no longer needed at 345”;

Examiner interpretation:
Updates are developed by programmer and pushed to an existing application that was installed previously. The updates are periodic or as needed. At time of installation user modified and create customized feature. At the time of the new update the customized feature may be retained, eliminated or modified. But the customized feature is adjusted at time of installation. The period of time threshold is from installation time to update time.
 
Claims 11, 13, 14, 17, 18 are the system claims corresponding to method claims 1, 3, 4, 7, 8 and rejected under the same rational set forth in connection with the rejection of claims 1, 3, 4, 7, 8 above. 
Claim 20 is the non-transitory computer readable medium claim corresponding to method claim 1 and rejected under the same rational set forth in connection with the rejection of claim 1 above. 

Claims 2 and  12 are  rejected under 35 U.S.C. 103 as being unpatentable over Adderly et al (US 20150178062A1 hereinafter “Adderly” in view of Jensen et al (US20070294695A1) hereinafter “Jensen” and Alberti et al (US20110126187A1) hereinafter “Alberti”.

As per claim 2, the rejection of claim 1 is incorporated and furthermore Adderly does not explicitly disclose:
presenting the migration plan to an administrator of the at least one computing device, wherein executing the sequence of tasks is in response to receiving an approval of the migration plan from the administrator.  
Alberti discloses: 
presenting the migration plan to an administrator of the at least one computing device, wherein executing the sequence of tasks is in response to receiving an approval of the migration plan from the administrator:
[0047] “The distribution plan so obtained is then ready to be executed. For this purpose, the planner at first runs every query on the vulnerability catalogue so as to determine the corresponding target endpoints. In this way, the query is resolved at run-time (only when the distribution plan is actually submitted); as a result, any modification that should have occurred after its building is automatically considered. Continuing the block 427, the real plan including the activities (with the corresponding target endpoints) to be actually carried out is then obtained. If the administrator authorizes its execution (for example, because the involved activities are acceptable and do not impair the correct operation of the system), the distribution plan in now submitted”.
  
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Alberti into teachings of Adderly and Jensen to build a distribution plan; for each selected patch the distribution plan includes an activity, which is intended to apply a software package on the corresponding target entities (with the selected patch that is installed when the software package is applied). The distribution plan is then submitted for execution. The method continues causing each entity to be scanned, in order to determine the corresponding exposure to the problems and to allow an administrator to authorize and to select approved patches to be installed (among all the available ones). [Alberti 0032]. 

Claim 12 is the system claims corresponding to method claim 2 and rejected under the same rational set forth in connection with the rejection of claim 2 above. 

 Claims 5  and 15 are  rejected under 35 U.S.C. 103 as being unpatentable over Adderly et al (US 20150178062A1 hereinafter “Adderly” in view of Jensen et al (US20070294695A1) hereinafter “Jensen” and Warman et al (US10331483B1) hereinafter “Warman”.

As per claim 5, the rejection of claim 4 is incorporated and furthermore Adderly discloses:
 wherein determining the migration plan further comprises: ranking each respective feature in the plurality of features based on a likelihood of the respective feature being accessed during migration; scheduling tasks of the sequence of tasks in accordance with the ranking, wherein features with higher likelihoods are scheduled for installation before features with lower likelihoods.  
Warman discloses:
wherein determining the migration plan further comprises: ranking each respective feature in the plurality of features based on a likelihood of the respective feature being accessed during migration:
Col 12 line 55-60 “ In some implementations, the data access job request 104 may also include a priority description 112, describing the requested priority for the primary data access job 108.”

scheduling tasks of the sequence of tasks in accordance with the ranking, wherein features with higher likelihoods are scheduled for installation before features with lower likelihoods.  
Col 13 lines 40-47“At 510, start times are scheduled for the primary data access job 108 and its associated preliminary data access job(s) 118. In some implementations the scheduling may be based at least partly on the time-sensitive subset 304 identified at 508. As described above with reference to FIGS. 3 and 4, the scheduling may include prioritizing one or more of the preliminary data access job(s) 118 that are included in the time-sensitive subset 304. In some implementations, the scheduling may be based on the priority description 112 included in the data access job request 104, with higher priority jobs scheduled earlier than other, lower priority jobs.”

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Warman  into teachings of Adderly and Jensen to execute data access jobs, to monitor the execution, and to adjust execution based on monitored performance of the data storage systems. . Furthermore multiple jobs may be competing for limited resources such as processing power, active memory, or storage space on the data storage system 126, and such jobs execution avoids degradation of  the system performance without  leading to a long execution duration for at least one of the executing jobs.
Claim 15 is the system claims corresponding to method claim 5 and rejected under the same rational set forth in connection with the rejection of claim 5 above. 

Claims 6  and 16 are  rejected under 35 U.S.C. 103 as being unpatentable over Adderly et al (US 20150178062A1 hereinafter “Adderly” in view of Jensen et al (US20070294695A1) hereinafter “Jensen” and Gupta et al (US 20200241866 A1) hereinafter “Gupta”.
As per claim 6, the rejection of claim 4 is incorporated and furthermore Adderly does not explicitly discloses:
wherein determining the migration plan further comprises: ranking each respective feature in the plurality of features based on a likelihood of the respective feature being accessed during migration; scheduling tasks of the sequence of tasks in accordance with the ranking, wherein features with lower likelihoods are scheduled for installation before features with higher likelihoods
Gupta discloses: 
  wherein determining the migration plan further comprises: ranking each respective feature in the plurality of features based on a likelihood of the respective feature being accessed during migration;
[0033] “For example, when a new upgrade is notified (e.g., by administrator device 116), a ranking score may be determined for every AP 102 in facility 100. The ranking score for each AP is computed based on one or more ranking parameters such as a location score, a user task score, a user reputation score, a bandwidth score, a traffic score, a duration score, or a user role score”;

 scheduling tasks of the sequence of tasks in accordance with the ranking, wherein features with lower likelihoods are scheduled for installation before features with higher likelihoods:
 	[0025]“ For example, server 114 may determine a ranking score for each AP 102, rank each sub-region 104 based on the ranking scores for the APs in that sub-region (e.g., based on the criticality of the connections in that sub-region, which may be determined using various feature weights that can be determined based on an ordinal regression machine-learning model), upgrade APs 102 in the sub-region 104 that has a lowest ranking first, and, pending the upgrade success for the low priority (e.g., low ranking) sub-region(s) 104, upgrade higher priority sub-regions 104 with higher ranking scores.”

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Gupta into teachings of Adderly and Jensen to update the firmware of the component without loss of service or disruption in accordance with configuration information and security/privacy settings stored on the mobile device.
Claim 16 is the system claims corresponding to method claim 6 and rejected under the same rational set forth in connection with the rejection of claim 6 above. 

Claims 9  and 19 are  rejected under 35 U.S.C. 103 as being unpatentable over Adderly et al (US 20150178062A1 hereinafter “Adderly” in view of Jensen et al (US20070294695A1) hereinafter “Jensen” and Naga et al (US20090037824A1) hereinafter “Naga”.

As per claim 9, the rejection of claim 1 is incorporated and furthermore Adderly discloses:
wherein identifying the settings of the existing software further comprises not selecting at least one setting for migration:
[0027] “If the functionality is provided in the updated version at 340, then the selected workflow step is no longer needed at 345”; 

But not explicitly: US20090037824A1

 in response to determining that the at least one setting does not optimize the quality of service when accessing at least one feature of the plurality of features on the new software:
Naga discloses: 
in response to determining that the at least one setting does not optimize the quality of service when accessing at least one feature of the plurality of features on the new software:
[0056]” A success may indicate that the application specific parameter is setup to cause optimal performance of the application and a failure may indicate otherwise. The result may indicate a success when the current value is within a tolerance level of the recommended value”. [0057] “In the scenario where the result indicates a failure of comparison, the result may further specify a corrective measure to be implemented in the application to cause optimal performance. The corrective measure may be presented in the form of a sequence of actions that need to be performed to cause optimal performance of the application

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Naga into teachings of Adderly and Jensen to enable the user to execute a correction program to correct the setting for optimal performance of the application. While One setting may enhance the performance of the application another setting may degrade the performance of the application. [Naga 0009].
Claim 19 is the system claims corresponding to method claim 9 and rejected under the same rational set forth in connection with the rejection of claim 9 above. 

Claims 10 are  rejected under 35 U.S.C. 103 as being unpatentable over Adderly et al (US 20150178062A1 hereinafter “Adderly” in view of Jensen et al (US20070294695A1) hereinafter “Jensen” and Costea et al (US20060174344A1) hereinafter “Costea”.

As per claim 10, the rejection of claim 1 is incorporated and furthermore Adderly does not explicitly discloses:
 wherein the existing software and the new software are anti- virus software, and wherein the quality of service is measured based on any combination of: (1) a time required to perform a scan of the at least one computing device, (2) an amount of objects scanned on the at least one computing device, (3) a number of malicious objects found, (4) an amount of directories that are infected despite an active firewall, and (5) an amount of time to download new virus definitions.
Jensen discloses:
wherein the existing software and the new software are anti- virus software,
[0029] “As examples, the MJS-enabled applications 115(1)-115(n) may perform maintenance such as backup, indexing, software updates, virus and malware scans, and defragmentation. However, the MJS-enabled applications 115(1)-115(n) may also be software other than maintenance.
Examiner interpretation: as the application 115 or 125 can scan for viruses and malware it is inherently an antivirus software. 

But not explicitly:

and wherein the quality of service is measured based on any combination of: (1) a time required to perform a scan of the at least one computing device, (2) an amount of objects scanned on the at least one computing device, (3) a number of malicious objects found, (4) an amount of directories that are infected despite an active firewall, and (5) an amount of time to download new virus definitions.
Costea discloses: 
and wherein the quality of service is measured based on any combination of: (1) a time required to perform a scan of the at least one computing device, (2) an amount of objects scanned on the at least one computing device, (3) a number of malicious objects found, (4) an amount of directories that are infected despite an active firewall, and (5) an amount of time to download new virus definitions.
[0009] “However, to reduce the amount of data scanned by the scan engine, the scan optimization module identifies the files stored on the computing device that are capable of being infected when a software update that contains a new malware signature is received. Data stored in the scan cache is altered so that the scan engine only scans the files that are capable of being infected by the new malware.”
[0020] “The scan optimization module 104 improves the performance of the computing device 100 by reducing the number of files that need to be scanned for malware. In one embodiment of the present invention, when a new malware signature is received, the scan optimization module 104 identifies the files stored on the computing device 100 that are capable of being infected by the new malware”
[0033]” As described in more detail below, by including the FILE TYPE 306 column and SUBCLASS 308 column in the scan cache 106, the present invention is able to minimize the number of files scanned for malware”

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Costea into teachings of Adderly and Jensen to identify attributes of the computing device from configuration data and to reduce the amount of data scanned by the scan engine. In response to receiving a software update designed to detect new malware, the method searches metadata associated with the software update for attributes of the new malware. Then a determination is made regarding whether the new malware is capable of infecting the computing device. In instances when the new malware is capable of infecting the computing device, the method causes the software update to be installed.[Costea 0008].

Pertinent arts:
US6035423B1:
The method is directed to: providing updated antivirus files to a plurality of client computers on a local area network, the client computers being Supported by a common Service computer on the local area network, the common Service computer being operated by a System administrator, the method for providing allowing for minimal affirmative involvement by the System administrator in updating antivirus files on the plurality of client computers.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAHIM BOURZIK whose telephone number is (571)270-7155. The examiner can normally be reached Monday-Friday (8-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-270-2738. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRAHIM BOURZIK/           Examiner, Art Unit 2191       
                                                                                                                                                                                      /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191